Citation Nr: 0529491	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-27 227	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to a compensable rating for scar, left ear lobe.




ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, 
among other things, established service connection for a 
scar, left ear lobe, evaluated as zero percent disabling 
(noncompensable).  The veteran appealed, contending that a 
compensable rating was warranted.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The record reflects that the veteran requested a Travel Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 23, 2005.  However, on 
September 2, 2005, more than 2 weeks prior to the scheduled 
hearing, the RO received correspondence from the veteran in 
which she reported that she would not be able to attend this 
hearing because of "transportation and time constraints" 
and requested that she be rescheduled for a videoconference 
hearing.  

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the VA office of the official who 
signed the notice of the original hearing.  Examples of good 
cause include, but are not limited to, illness of the 
appellant and/or representative, difficulty in obtaining 
necessary records, and unavailability of a necessary witness.  
If good cause is shown, the hearing will be rescheduled for 
the next available hearing date after the appellant or his or 
her representative gives notice that he contingency which 
gave rise to the request for postponement has been removed.  
If good cause is not shown, the appellant and his or her 
representative will be promptly notified and given an 
opportunity to appear at the hearing as previously scheduled.  
38 C.F.R. § 20.704(c). 

In this case, it is not clear whether the RO determined that 
good cause was or was not shown.  However, even if the 
determination had been made that good cause had not been 
shown, the appellant should have been promptly notified of 
that determination and "given an opportunity to appear at 
the hearing as previously scheduled."  Instead, in this 
case, the veteran filed a timely request for a rescheduled 
hearing, and no response appears to be of record regarding 
this request.  Accordingly, remand is required to reschedule 
her for a hearing.

The Board acknowledges that the September 2005 hearing was 
itself a rescheduled hearing; the veteran was previously 
scheduled for a hearing in March 2005 which was rescheduled 
for September 2005 in accord with her request.  Nevertheless, 
given that she submitted a timely request that the September 
2005 hearing be rescheduled in accord with 38 C.F.R. 
§ 20.704(c) and no response from the RO concerning this 
request is of record, the Board concludes that she is 
entitled to another hearing.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with her 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  Concerning the latter, 
the Board notes that the veteran has 
requested a videohearing to be held a VA 
facility other than the one in Cleveland.  
The RO should follow its own procedures 
concerning whether this request may be 
accommodated and should notify the 
appellant accordingly.
After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

